NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

DAVID M. PE CARD,
Petitioner,

V.

DEPARTMENT OF AGRICULTURE,
Respondent.

2011-3151 .

Petition for review of the Merit Systems Protection
Board in case no. DA3330090730-B-1.

ON MOTION

ORDER

David M. Pecard moves to strike respondent’s brief as
untimely filed. The Department of Agriculture moves for
leave to file its opposition to the motion, and opposes.

Upon consideration thereof,
IT IS ORDERED THATI

(1) Pecard's motion is denied.

DAVID PECARD V. DEPARTMENT OF AGRICULTURE 2

(2) The motion for leave to file an opposition is
granted.

FOR THE COURT

 1 5 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: David M. Pecard
Jeffrey D. Klingman, Esq.
s26 n
PEALSFOB
u'&r%.§u\=§\i:izi|i/z\.pc\acun
s AUG 15 2012
_ JAN HURBALY

CLERK